Title: To Thomas Jefferson from Charles Burrall, 20 May 1803
From: Burrall, Charles
To: Jefferson, Thomas


          
            Sir,
                     
            Baltimore May 20, 1803
          
          I have the honor to acknowledge the receipt of your Note of the 10th Inst, covering two letters, one for Mr Skipwith, & the other for Mr Barnet both of which I forwarded by the Brig Henry, Capt Sherman that sailed on the 12th Inst for Bourdeaux. There being no prospect of a conveyance direct for Havre, I thought it advisable to send both letters by Capt Sherman.—
          I am Sir with great respect your obedient servant
          
            Chas: Burrall
          
        